         Case 1:19-cv-02232-TJK Document 80 Filed 02/12/20 Page 1 of 1




                                         D: +1 202 974 1622
                                         mnelson@cgsh.com




                                       February 12, 2020
 VIA ECF
 The Honorable Timothy J. Kelly
 U.S. District Court for the District of Columbia
 333 Constitution Avenue N.W.
 Washington, D.C. 20001

               Re: United States, et al. v. Deutsche Telekom AG, et al., No. 1:19-cv-02232-TJK
                   (D.D.C.) – Decision and Order in S.D.N.Y. Litigation

Dear Judge Kelly:

              I write on behalf of Defendants Deutsche Telekom AG, T-Mobile US, Inc.,
SoftBank Group Corp., and Sprint Corporation to notify the Court that on February 11, 2020, the
Honorable Victor Marrero of the Southern District of New York issued a Decision and Order in
State of New York, et al. v. Deutsche Telekom AG, et al., No. 1:19-cv-05434-VM-RWL
(S.D.N.Y.). The Decision and Order is attached to this letter as Exhibit A.


                                                    Respectfully submitted,

                                                    /s/ Mark W. Nelson
                                                    Mark W. Nelson (D.C. Bar #442461)
                                                    mnelson@cgsh.com
                                                    CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                                    2112 Pennsylvania Avenue, NW
                                                    Washington, DC 20037-3229
                                                    T: 202-974-1500
                                                    F: 202-974-1999
                                                    Counsel for Defendants Deutsche Telekom AG
                                                    and T-Mobile US, Inc.
